Case 4:18-cv-00298-CVE-JFJ Document 166-3 Filed in USDC ND/OK on 04/09/20 Page 1 of 28




                                                                  Exhibit "C"


          COVID-19 Response Plan
                                (Coronavirus)

            David L. Moss Criminal Justice Center




                Partners:
                -     Tulsa County Sheriff’s Office
                -     Tulsa Health Department
                -     Tulsa County Courts
                -     Tulsa Area Emergency Management Agency
                      (T.A.E.M.A.)
                -     Turn Key Clinics
                -     Summit Food Service
  Case 4:18-cv-00298-CVE-JFJ Document 166-3 Filed in USDC ND/OK on 04/09/20 Page 2 of 28


COVID-19 Response Plan
David L. Moss Criminal Justice Center
This document will serve at the COVID-19 Response Plan for the Coronavirus (COVID-19) at the David L. Moss Criminal Justice
Center. While the Tulsa County Sheriff’s Office provides basic protocols in the event of an emergency, this plan will provide extensive
details for ensuring that the risks associated with this Coronavirus (COVID-19) are adequately addressed. The following is presented to
initiate our contingencies; however, as this event evolves, jail administration is actively ready to restructure this Response Plan to ensure
that the David L. Moss Criminal Justice Center is fully prepared to limit this disease from spreading within the detention facility,
measures for quarantine are adequate, and that the jail operations receive minimal disruptions. As of the revision date posted on the
bottom of this document, the plan will address the following components:


           •               PREVENTION                 •    QUARANTINE / ISOLATION                        •    STAFFING / JAIL OPS

           •               HEALTHCARE                 •    FOOD SERVICE                                  •    INTAKE / RELEASE


PREVENTION:

                                                 Staff is continuously trained on adequate housekeeping protocols. This training goes over
                                                 general facility sanitation, personal hygiene, and instructions for inmates in regards to
                             STAFF EDUCATION:    facility and personal sanitation. Education about the COVID-19 will also be provided as
                                                 details are available to all three squads via jail administration, jail command staff, or Turn
                                                 Key.
     EDUCATION




                                                 Emails are regularly sent out to staff as key updates are provided in regard to COVID-19.
                               INFORMATION
                                                 Updates could include new prevention measures, updates provided by the health authorities,
                                 BULLETIN:
                                                 changes to this COVID-19 Response Plan, etc.
                                                 Posters and signs are posted throughout the detention center encouraging staff, inmates, and
                                                 visitors to wash their hands frequently and use general and personal sanitation etiquette
                                 POSTERS:
                                                 while handling business in the facility. This also includes sanitation / precaution posters for
                                                 the inmates working the Laundry Unit. (Poster Attachments A-H)
                                                 Automatic messages will be displayed on inmate tablets and kiosks throughout all housing
                                  INMATE
                                                 units giving reminders to wash hands, use social distancing, and to keep their living area
                               INFORMATION:
                                                 cleaned.
                                                 Staff, contract staff, and inmates are reminded on a regular basis on the importance of
                              HAND WASHING:      adequate hand washing. This is being accomplished through verbal recommendation and
     PREVENTATIVE ACTION




                                                 posted signs.
                                                 Staff is encouraged to use hand sanitizer frequently when they are unable to wash their
                                                 hands; therefore, detention staff is authorized to bring personal hand sanitizer to work. A
                                                 donation of alcohol-based hand sanitizer has been made by citizens for officer use.
                             HAND SANITIZERS:
                                                 The Jail Services Unit will prepare and distribute hand sanitizer with instructions provided
                                                 by the Tulsa Health Department from the World Health Organization. Hand sanitizer will
                                                 be readily available for all inmates in the housing units at the officer’s station upon delivery.
                                                 Specialized germicidal disinfectant has been purchased for the jail. This is being used on a
                                                 daily basis by detention personnel throughout the entire facility. Facility sprays are
                            FACILITY CLEANERS:
                                                 documented and kept on file. This is the responsibility of the Jail Services Unit. Facility
                                                 grade disinfectant is provided for inmate use upon request in housing units.
                                                 Masks have been purchased to be worn by medical staff, employees, and infected inmates
  EQUIPMENT /




                                  MASKS:         in the event that a positive case of COVID-19 is detected within the detention center. These
                                                 will be distributed when delivered. All inmates have been offered masks.
    TOOLS




                                                 Gloves are worn by medical staff, employees, and inmate workers throughout the detention
                                 GLOVES:
                                                 center to prevent contact with the virus.

                              SAFETY GLASSES:    Safety glasses will be worn by medical staff and employees when applicable.




Date of Last Revision: 04/06/2020                                                                                                        Page: 1
  Case 4:18-cv-00298-CVE-JFJ Document 166-3 Filed in USDC ND/OK on 04/09/20 Page 3 of 28


COVID-19 Response Plan
David L. Moss Criminal Justice Center
HEALTH CARE:

Inmates that are booked into the facility will be asked initial screening questions by the booking nurse (Attachment I). During intake
and throughout incarceration, Exposure Risk Assessments will be completed on any person who may have had person-to-person
exposure transfer from the community (local or foreign), as well as identify if the person being tested is symptomatic or asymptomatic.
CDC algorithms are used to determine exposure risk. All potential exposure cases will be reported to the local health department
so that further evaluations can be performed. In the event that a confirmed case of COVID-19 occurs within the David L. Moss
Criminal Justice Center, the inmate will be quarantined according to the quarantine / isolation plans and all areas of the facility will be
completely sanitized.

Medical Intake Screening has been moved to the pre-booking (intake area) as of 03/16/2020. This will ensure that inmates are adequately
assessed prior to entry to the jail.

The David L. Moss Criminal Justice Center is fully prepared to cooperate with the local, state, and federal health officials should a
positive case of COVID-19 be diagnosed within the facility.

Effective 03/18/2020, all inmates will have their temperature checked by medical staff on a daily basis.

Push Partner – In the event that a vaccination is made available in the foreseeable future, the Tulsa County Sheriff’s Office has
partnered with the Tulsa Health Department to push vaccinations to staff, families of staff, contract employees, and the inmate population
(if enough is made available). Push Partner activation plans are readily available within jail administration.


QUARANTINE / ISOLATION:

In the event of a confirmed case of COVID-19 within the David L. Moss Criminal Justice Center, the isolation processes within this
plan should be followed. The inmate identified as possibly being exposed to a respiratory virus will be isolated in the medical unit in a
negative air pressure cell for respiratory isolation. This isolation will occur for a fourteen-day period (or the current CDC guideline).
After immediate isolation, the Tulsa Health Department will be notified so that they may evaluate the situation.

The David L. Moss Criminal Justice Center has eight negative air pressure cells that are checked daily by medical staff when being used
for respiratory isolation, weekly by medical staff when not being used for respiratory isolation, and monthly by the agency’s Life Safety
Officer.

Should the need for a mass isolation become urgent, pods F17 and F19 have been identified and prepared to house recovering inmates.
The jail’s maintenance department has effectively reversed the air flow for these housing units to be negative pressure. This will
significantly minimize the airflow to other areas of the facility. Should these housing units be needed for mass isolation, one pod will
be used for symptomatic inmates and the other pod will be used for asymptomatic inmates, or one pod for males and the other for
females.

FOOD SERVICE:

Summit Food Service has made it their utmost priority to help their team members and clients stay healthy and safe. In the event that a
case of COVID-19 is confirmed in the David L. Moss Criminal Justice Center and the need for a mass quarantine be present, meals
served to inmates in quarantine will be done using Styrofoam trays and disposable sporks. These items will be thrown away after use to
prevent further contamination in other areas of the facility.

Sanitation and the use of “contact precautions” will be practiced consistently within the DLM Kitchen to ensure that illness does not
spread.

Should staffing become difficult, the staff of the Tulsa County Sheriff’s Office will assume food service duties. Emergency purchasing
will take effect in the event that Summit’s food supply becomes compromised.




Date of Last Revision: 04/06/2020                                                                                                Page: 2
  Case 4:18-cv-00298-CVE-JFJ Document 166-3 Filed in USDC ND/OK on 04/09/20 Page 4 of 28


COVID-19 Response Plan
David L. Moss Criminal Justice Center

STAFFING / JAIL OPERATIONS:

The Tulsa County Sheriff’s Office, Turn Key Clinics, and Summit Food Service will be routinely reviewing the staffing plans for the
David L. Moss Criminal Justice Center. Staffing for these groups will consist of:

              If necessary, the Tulsa County Sheriff’s Office may adjust staffing to twelve-hour shifts (Attachment J). This will ensure
   TCSO




              that all posts are manned appropriately should a large number of TCSO staff be exposed to COVID-19 and are quarantined
              at home. Patrol and Court House employees may also be utilized for manpower needs if necessary. TCSO support staff has
              received introductory training in jail operations to provide additional support.
              Turn Key will utilize all available nurses and certified nursing assistants to ensure adequate staff coverage. Staffing will be
   TURN KEY




              supplemented by the administrative team (HSA, DON, CQI, and UM). Tulsa float nurses and Turn Key corporate float
              nurses may also be used.

              Nursing staff will cover pill pass if a lack of Certified Medical Assistants occur. The medical director and mental health
              director will continue to coordinate the attendance of all medical providers and mental health staff. The Health Services
              Administrator and Director of Nursing will coordinate attendance of all other Turn Key staff.
   SUMMIT




              Summit Food Service policy states that Summit team members are required to stay home when they are sick to prevent
              respiratory illnesses from spreading. Tulsa County Sheriff’s Office staff will provide food services if the need arises. In the
              event of a Summit staff shortage, the Master Menu will be suspended.


As of 03/12/2020, all jail tours have been suspended. As of 03/16/2020, all program providers and visitation has been suspended;
however, inmates will be provided one free video visit per week. Should the overall environment of the facility deteriorate due to
COVID-19, or the jail have a mass isolation event, the following jail services may be suspended: work details, transportation to court
services, and certain medical services.

All persons entering the David L. Moss Criminal Justice Center will have their temperature checked prior to entering the secure area of
the facility as of 03/16/2020. This will be documented by medical staff using the Master Roster and the Non-Shift Employee Roster
(Attachment K).

All squad meetings have been suspended until this virus has ended. This change went into effect on 03/26/2020.

Medical services that could be temporarily suspended may include, but are not limited to, sick call (all emergency medical care needs
will continue to be addressed by medical staff), physicals, chronic care, medical records, medical history, dental, and booking medical
screening (should the detention center not accept new arrestees).

Staff that is eligible to work in the jail (their original posts are non-essential to the emergency operations of the Sheriff’s Office), will
be retrained on basic detention protocols effective 03/18/2020.

Effective 03/23/2020, DLM Maintenance staff will be staggered into two teams (one team on shift / one team off shift) throughout the
week to ensure that this essential maintenance operation does not become interrupted due to COVID-19.

As of 04/03/2020, the Jail Administrator and Assistant Jail Administrator are splitting their work hours to ensure that no cross-
contamination event occurs. This ensures a decision maker is still available to conduct operations.

Should staff be required to stay on site due to low staffing numbers, infected family members, etc., housing will be made available for
staff to stay in until they are able to leave the facility or return home.

There are over 400 temporary beds available at the David L. Moss Criminal Justice Center that can be used for overflow inmate
populations or for staff. These are stored at the end of D-Hall and in bulk storage.




Date of Last Revision: 04/06/2020                                                                                                    Page: 3
  Case 4:18-cv-00298-CVE-JFJ Document 166-3 Filed in USDC ND/OK on 04/09/20 Page 5 of 28


COVID-19 Response Plan
David L. Moss Criminal Justice Center
An attorney-client communication line has been established via the video visitation platform and will be provided at no cost to the
inmates.


INTAKE / RELEASE:

Jail Administration has requested consideration from the presiding judge for a “Special Order Bond Schedule.” Should this be granted,
the jail will be able to release new intakes booked in the jail for “low offense” crimes under their own recognizance. This will
significantly lower the number of inmates that are incarcerated and help lower the threat of COVID-19 spreading within the confines of
the David L. Moss Criminal Justice Center.

As of 03/24/2020, new inmates booked and housed in the facility will be housed in J1 or J3 for a minimum of fourteen days before they
are allowed to be relocated to general population. These housing units will act as intake units and will be locked down to prevent the
potential spread of any virus. Outside of the inmate’s cell, movement is isolated to a single arrestee. Also, as of 03/31/2020, J5 and J7
have also been prepared as intake units.

All services, to include meals, court, recreation, medical, etc. will occur in the housing unit for inmate housed in J1, J3, J5, and J7.
Officers working in these units will refer to the Restrictive Housing Post Order.

                       Should any changes be made to this plan, submit to Trey O’Neal (toneal@tcso.org)


ATTACHMENTS:

  Attachment:      Document Title:
       A           Wash Your Hands Poster (English)
       B           Stop the Spread Poster (English)
        C          Wash Your Hands Poster (Spanish)
        D          Stop the Spread Poster (Spanish)
        E          Laundry Worker Poster
        F          CDC Poster – 1
        G          CDC Poster – 2
        H          CDC Poster – 3
        I          COVID-19 Screening Questionnaire
        J          12-Hour Shift Master Roster
        K          Staff Temperature Check Roster




Date of Last Revision: 04/06/2020                                                                                              Page: 4
Case 4:18-cv-00298-CVE-JFJ Document 166-3 Filed in USDC ND/OK on 04/09/20 Page 6 of 28

                                                                           Attachment A
Case 4:18-cv-00298-CVE-JFJ Document 166-3 Filed in USDC ND/OK on 04/09/20 Page 7 of 28
                                                                             Attachment B
Case 4:18-cv-00298-CVE-JFJ Document 166-3 Filed in USDC ND/OK on 04/09/20 Page 8 of 28


                                                                            Attachment C
Case 4:18-cv-00298-CVE-JFJ Document 166-3 Filed in USDC ND/OK on 04/09/20 Page 9 of 28
                                                                              Attachment D
Case 4:18-cv-00298-CVE-JFJ Document 166-3 Filed in USDC ND/OK on 04/09/20 Page 10 of
                                        28                           Attachment E




         This information has been provided by the Center for Disease Control (CDC).
Case 4:18-cv-00298-CVE-JFJ Document 166-3 Filed in USDC ND/OK on 04/09/20 Page 11 of
                                        28         Attachment F
Case 4:18-cv-00298-CVE-JFJ Document 166-3 Filed in USDC ND/OK on 04/09/20 Page 12 of
                                        28




                                                                                       Attachment G
Case 4:18-cv-00298-CVE-JFJ Document 166-3 Filed in USDC ND/OK on 04/09/20 Page 13 of
                                        28




                                                                                       Attachment H
Case 4:18-cv-00298-CVE-JFJ Document 166-3 Filed in USDC ND/OK on 04/09/20 Page 14 of
                                        28                           Attachment I
Case 4:18-cv-00298-CVE-JFJ Document 166-3 Filed in USDC ND/OK on 04/09/20 Page 15 of
                                        28                                           Attachment J-1
Case 4:18-cv-00298-CVE-JFJ Document 166-3 Filed in USDC ND/OK on 04/09/20 Page 16 of
                                        28                                           Attachment J-2
Case 4:18-cv-00298-CVE-JFJ Document 166-3 Filed in USDC ND/OK on 04/09/20 Page 17 of
                                        28                                           Attachment J-3
Case 4:18-cv-00298-CVE-JFJ Document 166-3 Filed in USDC ND/OK on 04/09/20 Page 18 of
                                        28


                                                                                       Attachment J-4
Case 4:18-cv-00298-CVE-JFJ Document 166-3 Filed in USDC ND/OK on 04/09/20 Page 19 of
                                        28


                                                                                       Attachment J-5
Case 4:18-cv-00298-CVE-JFJ Document 166-3 Filed in USDC ND/OK on 04/09/20 Page 20 of
                                        28

   STAFF TEMPERATURE CHECK ROSTER                                                Attachment K -1

   Tulsa County Sheriff’s Office




                                                                                       THUR
                     ACADEMY (DLM)




                                                                          TUES
                                                                    MON




                                                                                 WED
                                                              SUN
                                                        SAT




                                                                                                 FRI
                                                Date:
   Employee Name:                       SOMS:
   BEUTTEL, CARTER                         4534

   CASE, KIERA                             4535

   JAMISON, DEVON                          4536

   MCKIBBEN, KEEGAN                        4537

   SIXKILLER, CODY                         4539

   SOWELL, DONAVON                         4540

   STONER, DAVID                           4541

   VERNON, KANYE                           4542




                                                                                       THUR
                 ADMINISTRATION (DLM)                                     TUES
                                                                    MON




                                                                                 WED
                                                              SUN
                                                        SAT




                                                                                                 FRI
                                                Date:
   Employee Name:                       SOMS:
   BARTON, SARAH                           4056

   DUBOIS, PHILLIP                         4128

   HOLLOWAY, JERRY                         0233

   JOHNSON, JAMAL                          4260

   MARIANI, ANGELA                         3497

   O’NEAL, TREY                            3884

   PARKER, DAVID                           4032

   PHILLIPS, JESSI                         4545

   ROBERTS, GEORGE                         3384




                                                                                              Page 1
Case 4:18-cv-00298-CVE-JFJ Document 166-3 Filed in USDC ND/OK on 04/09/20 Page 21 of
                                        28

   STAFF TEMPERATURE CHECK ROSTER                                                Attachment K -2

   Tulsa County Sheriff’s Office




                                                                                       THUR
                    BONDS AND RELEASE




                                                                          TUES
                                                                    MON




                                                                                 WED
                                                              SUN
                                                        SAT




                                                                                                 FRI
                                                Date:
   Employee Name:                       SOMS:
   COX, GARRETT                            3928

   DANIEL, ZACHARY                         4533

   FURNAS, WILLIAM                         4388

   HARRIS, APRIL                           4521

   JAY, LAURA                              4430

   LATTA, KEATON                           4186

   MCMAHAN-CURLISS, JENNIFER               4400

   PHILLIPS, REBECCA                       4429

   PIKE, TAMMY                             4401

   RESENDEZ, VANESSA                       3974

   SCHAFF, DAUN                            4402

   STILLS, KRISTI                          4532

   SUCKLEY, DESTINY                        4433

   WALTON, MARY                            4407

   WHITTET, ELIZABETH                      4522

   WRIGHT, SHAWNA                          4405




                                                                                              Page 2
Case 4:18-cv-00298-CVE-JFJ Document 166-3 Filed in USDC ND/OK on 04/09/20 Page 22 of
                                        28

   STAFF TEMPERATURE CHECK ROSTER                                               Attachment K -3

   Tulsa County Sheriff’s Office




                                                                                      THUR
                    DOCK / WAREHOUSE




                                                                         TUES
                                                                   MON




                                                                                WED
                                                             SUN
                                                       SAT




                                                                                                FRI
                                               Date:
   Employee Name:                      SOMS:
   DOYLE, BENJAMIN                         2995

   KELLY, HUNTER                           3498

   LATHAM, EUGENE                          3225

   MCDANIEL, BRYAN                         3880

   ROSS, JONATHAN                          4494

   SOTO, ROSALIA                           4523

   TYLER, LINDA                            3049

   WATERS, WHITNEY                         3502




                                                                                             Page 3
Case 4:18-cv-00298-CVE-JFJ Document 166-3 Filed in USDC ND/OK on 04/09/20 Page 23 of
                                        28

   STAFF TEMPERATURE CHECK ROSTER                                               Attachment K -4

   Tulsa County Sheriff’s Office




                                                                                      THUR
                     EXTRADITIONS




                                                                         TUES
                                                                   MON




                                                                                WED
                                                             SUN
                                                       SAT




                                                                                                FRI
                                               Date:
   Employee Name:                      SOMS:
   ALEXANDER, JEREMIAH                     3168

   ALLISON, BETHANY                        3289

   BERRY, MARCUS                           2148

   BURNS, DAVID                            3342

   BYRD, HEATHER                           1903

   COLBERT, COREY                          2113

   DOWNS, AARON                            2116

   HUSS, PAUL                              2812

   INGWERSEN, NICHOLAS                     2709

   JACOBS, DYLAN                           4362

   JOHNSON, BRANDON                        1739

   JONES, BRIAN                            3486

   LEWIS, TRACY                            2106

   NYE, SUSAN                              0350

   PATINO-CORTEZ, IVAN                     3046

   PURYEAR, SCOTT                          2966

   RAMSEY, WILLIAM                         0393

   RUTH, RYAN                              3077

   SONOWO, ADEMOLA                         1727

   TAYLOR, KYLE                            3445




                                                                                             Page 4
Case 4:18-cv-00298-CVE-JFJ Document 166-3 Filed in USDC ND/OK on 04/09/20 Page 24 of
                                        28

   STAFF TEMPERATURE CHECK ROSTER                                               Attachment K -5

   Tulsa County Sheriff’s Office




                                                                                      THUR
               FRONT LOBBY / VISITATION




                                                                         TUES
                                                                   MON




                                                                                WED
                                                             SUN
                                                       SAT




                                                                                                FRI
                                               Date:
   Employee Name:                      SOMS:
   BROWN, MEGAN                            1681

   HUGHART, CHRSTINE                       1809

   KLOCK, SARAH                            4419

   PARSONS, SANDRA                         2028

   WEIR, LEO                               1831

   WHITE, EDDIE                            1796




                                                                                      THUR
                       ICE 287(g)


                                                                         TUES
                                                                   MON




                                                                                WED
                                                             SUN
                                                       SAT




                                                                                                FRI
                                               Date:
   Employee Name:                      SOMS:
   BECKHAM, ARLEN                          3178

   CARR, EMILY                             3307

   CURD, STEVEN                            3992

   HARO, ENRIQUE                           4097

   KUDRNA, MATTHEW                         3518

   NANEZ, TERESA                           3592

   PATINO, BRYAN                           3466

   ROBINSON, MATTHEW                       3699




                                                                                             Page 5
Case 4:18-cv-00298-CVE-JFJ Document 166-3 Filed in USDC ND/OK on 04/09/20 Page 25 of
                                        28

   STAFF TEMPERATURE CHECK ROSTER                                               Attachment K -6

   Tulsa County Sheriff’s Office




                                                                                      THUR
        INMATE ACCOUNTING / COMMISSARY




                                                                         TUES
                                                                   MON




                                                                                WED
                                                             SUN
                                                       SAT




                                                                                                FRI
                                               Date:
   Employee Name:                      SOMS:
   BENNETT, DAWN                           4118

   ENNETT, JOSEFINA                        4293

   BRITT III, JOSEPH                       1404

   BUGGS, GWENDOLYN                        1741

   CAYWOOD, APRIL                          4202

   DONADIO, BARBARA                        4117

   HALL, CHRIS                             4453

   HILLHOUSE, JORDAN                       3809

   HUNTER, VERLISA                         4290




                                                                                      THUR
             INFORMATION TECHNOLOGY

                                                                         TUES
                                                                   MON




                                                                                WED
                                                             SUN
                                                       SAT




                                                                                                FRI
                                               Date:
   Employee Name:                      SOMS:
   ESMEYER, PAYTON                         4444

   LUTZ, DANIEL                            3131

   PRITCHARD, CHRISTOPHER                  4520




                                                                                             Page 6
Case 4:18-cv-00298-CVE-JFJ Document 166-3 Filed in USDC ND/OK on 04/09/20 Page 26 of
                                        28

   STAFF TEMPERATURE CHECK ROSTER                                                Attachment K -7

   Tulsa County Sheriff’s Office

       JAIL CRIMINAL INVESTIGATIONS UNIT




                                                                                       THUR
                                                                          TUES
                                                                    MON




                                                                                 WED
                                                              SUN
                      (JCIU)




                                                        SAT




                                                                                                 FRI
                                                Date:
   Employee Name:                       SOMS:
   BECK, ERIC                              1546

   COATNEY, DAVID                          1465

   COLLETT, VIRGIL                         0106

   ELDRIDGE, MARSHALL                      1559

   MUNSON, MIRANDA                         2070

   STAGGS, RICKY                           2511

   TIRELLO, NICHOLAS                       3228




                                                                                       THUR
                    MAINTENANCE (DLM)




                                                                          TUES
                                                                    MON




                                                                                 WED
                                                              SUN
                                                        SAT




                                                                                                 FRI
                                                Date:
   Employee Name:                       SOMS:
   ALBERTSON, MICHAEL                      3516

   BORTS, TROY                             1847

   BRATCHEL, TIMOTHY                       4445

   BROWN, JEFFREY                          1848

   DICKEY, TOSHI                           3893

   GOODMAN, RACHEAL                        3940

   IVIE, JAMES                             3685

   KIRKWOOD, DAVID                         2994

   MABRY, DERRIN                           2739

   MILLER, STEVEN                          1850




                                                                                              Page 7
Case 4:18-cv-00298-CVE-JFJ Document 166-3 Filed in USDC ND/OK on 04/09/20 Page 27 of
                                        28

   STAFF TEMPERATURE CHECK ROSTER                                               Attachment K -8

   Tulsa County Sheriff’s Office




                                                                                      THUR
                        PROGRAMS




                                                                         TUES
                                                                   MON




                                                                                WED
                                                             SUN
                                                       SAT




                                                                                                FRI
                                               Date:
   Employee Name:                      SOMS:
   BROEKER, CHRISTOPHER                    4183

   HASTINGS, JENNIFER                      4459

   HERMAN, ROY                             3058

   MASTERS, JERRY                          3625

   PALOMARES, BRENDA                       3788




                                                                                      THUR
                    PROPERTY (DLM)




                                                                         TUES
                                                                   MON




                                                                                WED
                                                             SUN
                                                       SAT




                                                                                                FRI
                                               Date:
   Employee Name:                      SOMS:
   CHEVALIER, RHONDA                       4462

   FORD, CRYSTAL                           4148

   HALLIGAN, MIRELA                        4463

   MCAFEE, KRISTINE                        4507




                                                                                      THUR
                     RECORDS (DLM)
                                                                         TUES
                                                                   MON




                                                                                WED
                                                             SUN
                                                       SAT




                                                                                                FRI
                                               Date:
   Employee Name:                      SOMS:
   DAULTON, GINGER                         1748

   JORDAN, VALERIE                         2902




                                                                                             Page 8
Case 4:18-cv-00298-CVE-JFJ Document 166-3 Filed in USDC ND/OK on 04/09/20 Page 28 of
                                        28

   STAFF TEMPERATURE CHECK ROSTER                                               Attachment K -9

   Tulsa County Sheriff’s Office




                                                                                      THUR
                     TRAINING UNIT




                                                                         TUES
                                                                   MON




                                                                                WED
                                                             SUN
                                                       SAT




                                                                                                FRI
                                               Date:
   Employee Name:                      SOMS:
   MEAD, ADAM                              2688

   MENDENHALL, ERNEST                      1690

   SANCHEZ, MARIANA                        3692

   WHITTAKER, DARIAN                       1561

   WILKENS, TIMOTHY                        0506




                                                                                      THUR
                     VIDEO COURT




                                                                         TUES
                                                                   MON




                                                                                WED
                                                             SUN
                                                       SAT




                                                                                                FRI
                                               Date:
   Employee Name:                      SOMS:
   HARRIS, DERRICK                         2861

   JONES, CHANCE                           4359

   MAYES, ALANNAH                          3303

   WORKMAN, CHASITY                        4109

   WRIGHT, ANITA                           1734




                                                                                             Page 9
